Exhibit ASSIGNMENT OF RENTS AND LEASES THIS ASSIGNMENT OF RENTS AND LEASES (together with all extensions, renewals, amendments, substitutions and replacements hereto and hereof the "Assignment") is dated January 29, 2009 and effective as of January 30, 2009by GRAND CENTRAL LIMITED PARTNERSHIP, a Delaware limited partnership, having its principal place of business at 180 East Broad Street, 21st Floor, Columbus, Ohio 43215 (the "Assignor") in favor of FIRST COMMONWEALTH BANK, having its principal place of business at Philadelphia and Sixth Streets, Indiana, Pennsylvania 15701 (the "Assignee"). WITNESSETH: WHEREAS, pursuant to that certain Loan Agreement (the Loan Agreement and all exhibits, schedules, extensions, renewals, amendments, substitutions and replacements thereto and thereof is herein referred to as the "Agreement") dated as of January 30, 2009 by and between the Assignor and the Assignee, the Assignee has agreed to make available to the Assignor a term loan in the principal amount of FORTY SEVEN MILLION AND 00/100 DOLLARS ($47,000,000.00) (the "Loan"), which Loan will be evidenced by a certain Note (as such term is defined in the Agreement); and WHEREAS, the Assignor is the owner of certain real property and the improvements located in the City of Parkersburg, Wood County, West Virginia and known as the Grand Central Mall, as more particularly described on Exhibit A hereto, together with all buildings and improvements now or at any time located thereon (all of the foregoing collectively the "Real Estate Collateral"); and WHEREAS, as a condition precedent (among others) to the Assignee entering into the Agreement and making the Loan, the Assignee has required that the Assignor grant to the Assignee a first perfected mortgage lien and security interest in and to the Real Estate Collateral, as security for the due and punctual payment of all amounts owed under and in connection with the Agreement, Loan, the Note, including without limitation all outstanding principal, all accrued and unpaid interest thereon, and all fees, expenses, costs, premiums, penalties, indemnity obligations and all other amounts, of whatever type, owed by the Assignor in connection with the Agreement, the Loan, and the Note or any Rate Management Agreement entered into by and between the Bank and the Borrower in connection with the Loan, and for the due and punctual performance by the Assignor of the Deed of Trust and this Assignment and all the other Loan Documents (as such term is defined in the Agreement), (all of the foregoing collectively the "Obligations"); and WHEREAS, as an additional condition precedent (among others) to the Assignee entering into the Agreement and making the Loan to the Assignor, the Assignee has required that the Assignor, by the execution and delivery of this Assignment, secure the full and punctual payment of the Obligations and the due and punctual performance of the Loan Documents by assigning to the Assignee all of the Assignor's rights, title and interests in and to the rents, leases, profits and other amounts relating to or arising from or in connection with the Real Estate Collateral. NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and adequacy of which are hereby conclusively acknowledged by the Assignor, in order to secure (i) the full and punctual payment of the Obligations, including, without limitation, the principal of, and interest on, the Note in accordance with the terms and conditions of the Note,and (ii) the full and punctual performance of this Assignment, the Note, the Agreement and the other Loan Documents, as they may be amended, modified or supplemented from time to time, the Assignor and the Assignee hereby agree as follows: ARTICLE I INCORPORATION BY REFERENCE; DEFINITIONS; RULES OF CONSTRUCTION 1.1Incorporation by Reference.All of the terms and provisions of the Agreement, the Note and the other Loan Documents are specifically incorporated herein by reference and made a part hereof as though set forth herein.The foregoing recitals are hereby incorporated into and made a material part of this Assignment. 1.2Definitions.As used in this Assignment, except as otherwise noted, the capitalized terms used herein as defined terms which are not defined herein but which are defined in the Agreement and the Note shall have the same meanings herein as are given them in the Agreement, the Note or the Deed of Trust and Security Agreement dated as of even date herewith and executed by the Assignor in favor of the Assignee (the "Deed of Trust"). 1.3Rules of Construction.In this Assignment (except as otherwise expressly provided or unless the context otherwise requires) (i) terms defined in the singular shall have comparable meanings when used in the plural, and vice versa, (ii) any pronoun used shall be deemed to cover all genders, (iii) the words "hereof", "herein" and "hereunder" and words of similar import shall refer to this Assignment as a whole and not to any particular provision of this Assignment, (iv) all references to particular Articles, Sections, items, clauses, exhibits and schedules are references to the Articles, Sections, items, exhibits and schedules of and to this Assignment, (v) all references to any Person shall include such Person's heirs, executors, administrators, successors and assigns, (vi) any references to any Law shall be deemed to be a reference to such Law as it may have been or may be amended, supplemented or replaced from time to time, (vii) all references to any Loan Document or any other agreement, contract or instrument shall be deemed to include any amendments, supplements, extensions, waivers, modifications and replacements thereto and thereof, (viii) the word "including" shall mean "including without limitation", (ix) accounting terms not defined shall have the meanings given them under GAAP, and (x) Article, Section and other headings used in this Assignment are intended for convenience only and shall not affect the meaning or construction of this Assignment. 1.4Additional Defined Terms.As used in this Assignment the following terms shall have the meanings indicated: "Anchor Lease" shall mean any Lease now, or hereafter affecting the Real Estate Collateral, demising more than 10,000 square feet of leasable area. -2- "Lease" shall mean any lease, sublease, license agreement and other occupancy or use agreement (whether oral or written), which covers or relates to the Real Estate Collateral or any portion thereof, and all guaranties of any of the foregoing, together with all options therefor, amendments thereto and renewals, extensions and modifications thereof, including, without limitation, any cash or securities deposited under the Leases to secure performance by tenants of their obligations under the Leases, whether such cash or securities are to be held until the expiration of the terms of the Leases or applied to one or more of the installments of rent coming due, and all guaranties of any of the foregoing, all of the foregoing whether now in existence or hereafter arising or created. ARTICLE II ASSIGNMENT; SECURITY 2.1Assignment.The Assignor does hereby sell, assign, transfer, and set over unto the Assignee, its successors and assigns, all of the right, title and interest of the Assignor in, to, and under: (i)all of the existing Leases as of the date hereof, and (ii) any and all other Leases entered into, arising or created from time to time; (ii)all rents, earnings, income, issues, profits (including without limitation any additional rent due under the Leases, any security deposits in connection with the Leases, any payments made under any Lease in lieu of rent or any other payment, and any proceeds receivable by reason of tenants exercising any right of first refusal or any option to purchase any portion of the Real Estate Collateral) arising from the Real Estate Collateral or from the Leases and all other sums due or to become due under and pursuant thereto, including but not limited to all amounts due or to become due pursuant to guarantees of any such Leases or any such other amounts, and all of the Assignor's right, title and interest in and to such guarantees, all of the foregoing whether now in existence or hereafter arising; (iii)all proceeds payable under any policy of insurance covering loss of rents under any Lease or loss of any other amounts described in item (ii) above for any cause (except to the extent such proceeds are payable directly to the Assignor, as set forth in the Deed of Trust); (iv)all proceeds of and rights of the Assignor in connection with any condemnation proceeding, exercise of the right of eminent domain, sale in lieu of condemnation or eminent domain, or alteration of the grade of any street affecting the Real Estate Collateral or any part thereof; (except to the extent such proceeds are payable directly to the Assignor, as set forth in the Deed of Trust); (v)all tax refunds, rebates, and returns relating to the Real Estate Collateral or any part thereof; -3- (vi)all rights, powers, privileges, options, and other benefits of the Assignor, as lessor, under the Leases, including, but not by way of limitation, (A) the immediate and continuing right to receive and collect all rents, income, revenues, issues, profits, condemnation awards, administrative rents, use and occupancy payments, damages, moneys, and security payable or receivable under or with respect to the Leases, or pursuant to any of the provisions thereof, whether as rent or otherwise, (B) the right to accept or reject any offer made by any tenant or other Person which is a party to any Lease (each tenant or other such Person is hereinafter referred to as a "Tenant") pursuant to its Lease to purchase the Real Estate Collateral, or any part thereof, and/or any other property subject to the Lease as therein provided and to perform all other necessary or appropriate acts with respect to such purchases as agent and attorney-in-fact for the Assignor, and (C) the right to make all waivers, agreements, and settlements, to give and receive all notices, consents, and releases, to take such action upon the happening of a default under any Lease, including the commencement, conduct and consummation of proceedings at law or in equity as shall be permitted under any provision of any Lease or by law, and to do any and all other things whatsoever which the Assignor is or may become entitled to do under the Leases; and (vii)together with all other rights, powers, privileges, options and benefits of the Assignor in connection with the Real Estate Collateral, including without limitation, the right to use and possession of the Real Estate Collateral, and all parts thereof, and all personal property located on or used or usable in connection therewith; all of the foregoing subject, however, to the right and license hereinafter granted by the Assignee to the Assignor in Section 5.4. 2.2Security.This Assignment is made and given as security for, and shall remain in full force and effect until, (i) the payment in full of all Obligations, including but not limited to principal, interest and premium, if any, on the Note; and (ii) the full and complete performance and observance by the Assignor of all of the terms, covenants and conditions to be performed or observed by the Assignor under the Loan Documents. ARTICLE III REPRESENTATIONS; COVENANTS 3.1Representations and Warranties.The Assignor hereby represents and warrants to the Assignee that, as of the date hereof and the date of the initial funding of the Loan, (i) the Assignor has not pledged or otherwise disposed of or encumbered any Leases, or any of the sums due or to become due thereunder; (ii) the Assignor has not performed any acts or executed any other instruments which might prevent the Assignee from operating under any of the terms and conditions of this Assignment or which would limit the Assignee in such operation; and (iii) the Assignor has not accepted or collected rent or any other payments under any Lease for any period subsequent to the current period for which such rent or other payment has already become due and payable. -4- 3.2Affirmative Covenants.The Assignor hereby covenants and agrees that it will: (i)observe, perform, and discharge, duly and punctually, all and singular, the obligations, terms, covenants, conditions and warranties of the Loan Documents to which the Assignor is a party and the Leases on the part of the Assignor to be kept, observed and performed; (ii)enforce the performance of each and every material obligation, term, covenant, condition, and agreement in each Lease by any tenant to be performed, and enforce all remedies available to the Assignor against any tenant under or any guarantor of a Lease in case of a default thereunder, and appear in and defend any action or proceeding arising under or in any manner connected with such Leases, all at the Assignor's sole cost and expense if so provided in such Lease, but in any event at no cost or expense to the Assignee; (iii)appear in and defend any action or proceeding arising under, occurring out of, or in any manner connected with any Lease or the obligations, duties, or liabilities of the Assignor or any tenant thereunder, and, at the request of the Assignee, to do so in the name and on behalf of the Assignee, but at the expense of the Assignor; (iv)deliver to the Assignee, (i) within a reasonable time after execution thereof all new Anchor Leases and each material amendment thereof and (ii) within a reasonable time after the request of the Bank all other new Leases on the Rent Roll and each material amendment thereof; (vi)procure and keep in force such insurance coverage with such insurers as is described in the Loan Documents; (vii)give prompt notice to the Assignee of any material default of which it is aware under any Anchor Lease, and promptly deliver to the Assignee a copy of any notice of any material default under any such Lease sent or received by the Assignor, and any notice of cancellation of any Lease, which is received by the Assignor from or on behalf of any tenant under such a Lease; and (viii)at the request of the Assignee, execute and deliver to the Assignee such further documents and instruments and do and perform such other acts and things as the Assignee may deem reasonably necessary or appropriate, from time to time, to make effective this Assignment and the various covenants of the Assignor herein contained and to more effectively vest in and secure to the Assignee the sums due or hereafter to become due under the Leases, including, without limitation, the execution of such additional assignments as shall be deemed reasonably necessary by the Assignee to effectively vest in and secure to the Assignee all rents, income, and profits from and under any and all Leases. 3.3Negative Covenants.The Assignor hereby covenants and agrees that it will not, without in each instance obtaining the prior written consent of the Assignee, which consent shall not be unreasonably withheld: -5- (i)suffer or permit to occur any release of material liability of any tenant under or any guarantor of an Anchor Lease or the withholding of rent or of any other payment under an Anchor Lease; (ii)consent to the material release or reduction of any obligation of a tenant under or guarantor of any Anchor Lease; (iii)reduce or discount the rent or any other payments under any Anchor Lease by any material amount; (iv)accept payment of any installment of rent or any other payment under any Lease more than one month in advance of the due date thereof; (v)except as permitted in each Anchor Lease permit or consent to an assignment of any portion of the interest of any tenant under any Anchor Lease or to a subletting thereof; (vi)assign, pledge, encumber, or otherwise transfer any Lease or any right or interest of the Assignor thereunder or in any rent or other payment thereunder; (vii)assign, pledge, encumber, transfer or convey any interest of the Assignor in the Real Estate Collateral other than as permitted in the Agreement; (viii)request, consent to, agree to, or accept a subordination of any Lease to any deed of trust, mortgage or other lien or encumbrance now or hereafter affecting the Real Estate Collateral other than as permitted in the Agreement; or 3.4Indemnity by the Assignor.The Assignor hereby agrees to indemnify and hold any Indemnified Person of, from, and against any and all liability, loss, damage, cost and expense which any such Person may or might incur under or by reason of this Assignment and of, from and against any and all claims and demands whatsoever which may be asserted against any such Person by reason of any alleged obligation or undertaking on the part of the Assignee to perform or discharge any of the terms, covenants or agreements contained herein or in the Leases, except for claims and demands arising due to the gross negligence or willful misconduct of the Assignee.Should any such Person incur any such liability, loss or damage under or by reason of this Assignment, or in defense against any such claims or demands, then the amount thereof, including all reasonable costs, expenses, and attorneys' fees actually incurred in connection therewith, together with interest thereon at the Default Rate if such amount is not paid within five (5) days of demand therefor, shall be a part of the Obligations secured by this Assignment and by the other Loan Documents.The Assignor shall reimburse the Assignee therefor within five (5) days after demand therefor, and upon failure of the Assignor to do so, the Assignee may declare all sums secured hereby, and the same shall thereupon become, immediately due and payable. -6- ARTICLE IV DEFAULT 4.1Event of Default."Event of Default" shall be as defined in the Loan Agreement. ARTICLE V RIGHTS OF ASSIGNEE At any time after the occurrence of an Event of Default: 5.1Powers of Assignee.Assignee, without waving any default, shall, at its option, have the complete right, power and authority: (i)to terminate the right and license granted to the Assignor hereunder and thereafter, without taking possession, demand, collect, receive, and sue for the rents and other sums payable under the Leases; and (ii)without regard to the adequacy of the security, with or without process of law, personally, by agent, by attorney, by the Assignee under the Deed of Trust, or by a receiver to be appointed by court, to enter upon, take, and maintain possession of and operate the Real Estate Collateral, or any part thereof, together with all documents, books, records, papers and accounts relating thereto; exclude the Assignor, its agents and employees, therefrom; and hold, operate, manage and control the Real Estate Collateral, or any part or parts thereof, as fully and to same extent as the Assignor could do if in possession, and, in such event, without limitation and at the expense of the Assignor, from time to time: (A)rent or lease the whole or any part or parts of the Real Estate Collateral for such term or terms and on such conditions as may seem proper to the Assignee, including leases for terms expiring beyond the maturity of the Obligations secured by the Loan Documents, and cancel any Lease for any cause or on any ground which would entitle Assignor to cancel the same; (B)demand, collect and receive from the tenant or tenants now or hereafter in possession of the Real Estate Collateral, or any part thereof, or from other Persons liable therefor, all of the rents and other revenues from such tenant or tenants or other Persons which may now be due and unpaid and which may hereafter become due; (C)institute and prosecute any and all suits for the collection of rents and all other revenues from the Real Estate Collateral which may now be due and unpaid and which may hereafter become due; institute and carry on all legal proceedings necessary for the protection of the Real Estate Collateral, including such proceedings as may be necessary to recover the possession of the whole or of any part thereof; institute and prosecute summary proceedings for the removal of any tenant or tenants or other Persons from the Real Estate Collateral; and pay the costs and expenses of all such suits and proceedings out of the rents and other revenues received; -7- (D)maintain the Real Estate Collateral and keep the same in repair, and pay, out of the rents and other revenues received, the costs of said maintenance and repairs, including the costs and expenses of all services of all agents and employees, including their equipment, and of all operating expenses and expenses of maintaining and keeping the Real Estate Collateral in repair and in proper condition; (E)employ an agent or agents to rent and manage the Real Estate Collateral and to collect the said rents and other revenues thereof and pay the reasonable value of its or their services out of the rents and other revenues received; (F)effect and maintain general liability insurance, fire insurance, boiler insurance, plate glass insurance, rent insurance, workmen's compensation law insurance, and generally such other insurance as is customarily in effect by an owner of real property of a style and kind similar to the Real Estate Collateral, or as Assignee may deem advisable or necessary to effect, and pay the premiums and other charges therefor out of the rents and other revenues received; (G)pay, out of the rents and other revenues received, all sums, and the interest thereon, now due to Assignee under the Loan Documents, and hereafter to become so due, and all taxes, assessments, and other charges now due and unpaid and which may hereafter become due and a charge or lien upon the Real Estate Collateral; (H)execute and comply with all applicable laws, rules, orders, ordinances, and requirements of any and all governmental authorities affecting the Real Estate Collateral and with all covenants, agreements, and restrictions relating to the Real Estate Collateral or to the use, occupancy or maintenance thereof, and pay the costs thereof out of the rents and other revenues received; (I)act exclusively and solely in the place and stead of the Assignor and to have all the powers of the Assignor for the purposes aforesaid; and (J)from time to time determine to which one or more of the aforesaid purposes the rents and other revenues shall be applied and the amount to be applied thereto. 5.2Application of Rents.After payment of all proper charges and expenses, including the just and reasonable compensation for the services of the Assignee, its attorneys, agents, clerks, servants and others employed by the Assignee in connection with the operation, management and control of the Real Estate Collateral and the conduct of the business thereof, and such further sums as may be sufficient to indemnify the Assignee from and against any liability, loss, damage, cost and expense on account of any matter or thing done in good faith in pursuance of the rights and powers of the Assignee hereunder, the Assignee may, at its option, retain and apply the net amount of rents, revenues, income, issues, and profits arising from the Real Estate Collateral, in whole or in part, to any and all amounts due or owing to the Assignee from the Assignor under the terms and provisions of the Loan Documents, or any other agreement now or at any time hereafter existing between the Assignor and the Assignee.The manner of the application of such net amount of rents, income, issues and profits and the obligations to which the same shall be applied shall be within the sole discretion of the Assignee.The balance of such net amount of rents, revenues, income, issues, and profits shall be released to or upon the order of the Assignor. -8- 5.3Attorney-in-Fact.Assignor hereby irrevocably appoints Assignee as its true and lawful attorney-in-fact, coupled with an interest, hereby grants and gives Assignee the full power and authority as principal for all purposes set forth herein, together with full power and authority to appoint a substitute or substitutes to perform any of the same and the right to revoke any such appointment at pleasure, and hereby ratifies and confirms whatsoever Assignee, as such attorney-in-fact, and its substitutes shall do by virtue of this appointment and grant of authority.
